UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 09-7563


MARK A. GRETHEN,

                Petitioner - Appellant,

          v.

WESTERN REGIONAL DIRECTOR,

                Respondent - Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.       James C. Turk, Senior
District Judge. (7:08-cv-00443-jct-mfu)


Submitted:   March 30, 2010                 Decided:   April 2, 2010


Before WILKINSON, GREGORY, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Mark A. Grethen, Appellant Pro Se.    William W. Muse, Assistant
Attorney General, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                Mark A. Grethen seeks to appeal the district court’s

order denying relief on his 28 U.S.C. § 2254 (2006) petition.

The order is not appealable unless a circuit justice or judge

issues      a     certificate           of     appealability.                 See        28    U.S.C.

§ 2253(c)(1) (2006).               A certificate of appealability will not

issue     absent       “a    substantial            showing        of    the       denial          of     a

constitutional         right.”            28    U.S.C.       § 2253(c)(2)           (2006).               A

prisoner         satisfies         this        standard       by        demonstrating               that

reasonable        jurists      would         find    that     any       assessment            of        the

constitutional         claims      by     the    district      court          is    debatable            or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.                        See Miller-El v. Cockrell, 537

U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484

(2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                                               We

have independently reviewed the record and conclude that Grethen

has   not       made   the    requisite         showing.            Accordingly,              we    deny

Grethen’s        motion      for    a     certificate         of    appealability,                 grant

Grethen’s motions to amend his informal brief, and dismiss the

appeal.         We dispense with oral argument because the facts and

legal    contentions         are    adequately         presented          in       the    materials

before    the     court      and    argument         would    not       aid    the       decisional

process.

                                                                                          DISMISSED

                                                 2